DETAILED ACTION
Response to Amendment
The amendment filed August 17, 2021 has been entered. The amendments to claims 1 and 2 have overcome the objections and rejections set forth in the non-final office action mailed July 22, 2021. In addition, Applicant’s arguments regarding the depiction of the wheelbase adjustment device as elements which are depicted in the drawings has overcome the objection to the drawings set forth in said non-final office action. The claims are considered to be in condition for allowance. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 1. The closest prior art is considered to be Jia et al. (CN106880380A), Fujimoto et al. (US 2011/0264038), and Weitzner et al. (US 2007/0060879). The cited references teach the general state of the art of automatic balloon catheter/guidewire feeding device for insertion and guiding of such elements into a patient during a procedure. It is known from the references to use main and sub roller assemblies in combination so as to effect linear and rotational movement of a plurality of devices retained therebetween so as to provide the necessary transmission forces to safely guide the elements during a procedure. The use of an assembly comprising a main finger assembly with two sub-finger assemblies for clamping and selectively retaining/manipulating a plurality of guidewires or balloon catheters for longitudinal and rotational movement as set forth in claim 1 is not known from the prior art and for at least this reason the claims are considered allowable over the prior art made of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783